Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 should depend from claim 8 in order to provide antecedent basis for “the movable support member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a third group of articles" in 11.  There is insufficient antecedent basis for this limitation in the claim as no first and second groups have been set forth.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 11-254367.
JP 11-254367 shows a tool assembly having a carriage 17, a tool head 18 which includes a first article gripper 35 rotationally coupled to the tool head 18, a second article gripper 36 rotationally coupled to the tool head 18 and mounted adjacent to the first article gripper, a first drive mechanism 21 coupled to the first article gripper 35, a second drive mechanism 22 coupled to the second article gripper 36, a sensor which observes two adjacent articles so as to find and identify where label L is and a controller in communication with the drive mechanisms to control the first and second drive mechanism to rotate each of two adjacent to a predefined orientation.
Re claim 2, each of the tool heads have a plurality of grippers 35 and 36 and the actuators move the tool heads with respect to one another and the articles which are gripped and moved are placed into a group of articles.
Re claim 3, rotational coupling are present.
Re claim 5, the tools heads may rotate in opposite directions.
Re claim 6, each tool head includes at least one article gripper rotationally coupled to the carriage, a drive mechanism and they are in communication with a controller and sensor.
Re claim 7, shown are two article grippers rotationally coupled to the carriage, drive mechanisms and a controller and sensor therefor.
Re claim 8, shown are movable supports 33 and 34.
10, 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann (EP 1,584,559).
Mann shows conveying a stream of articles, engaging a first group of articles 1 with a first tool head 18, observing at least two articles with a sensor 7 and rotating each articles from a first orientation until they assume a desired orientation.
Re claim 11, articles are transferred from an incoming conveyor to an outgoing conveyor, see Figure 1.
Re claim 15, rotation is stopped at a desired rotation.
Re claim 16, packaging takes place.
Re claim 17, a predefined marker label 44 is sensed and a motion controller controls the amount of rotation.
Allowable Subject Matter
Claims 9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       11/22/2021